Citation Nr: 1706221	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  08-32 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to chemicals and herbicides. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1960 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2011, the Veteran testified in a hearing before the undersigned Veterans Law Judge (VLJ).  Thereafter, this matter was remanded in October 2011, August 2014, and February 2015.  The case has been returned to the Board for appellate consideration. 

Additionally, the issue of entitlement to service connection for prostate cancer was previously before the Board.  During the pendency of the appeal, in a September 2016 rating decision, the RO granted service connection for prostate cancer and assigned a 100 percent disability rating, effective December 21, 2005.  As this represents a full grant of the benefit sought, that issue is no longer before the Board. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. 
§§ 3.104 , 20.302, 20.1103 (2016).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with peripheral neuropathy of the bilateral lower extremities. 

2.  The competent, credible evidence establishes that the Veteran was exposed to herbicides during military service. 

3.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's peripheral neuropathy of the bilateral lower extremities was incurred in or is otherwise etiologically related to service, to include as due to in-service herbicide exposure. 

4.  The most probative evidence of record fails to demonstrate that the Veteran's peripheral neuropathy of the bilateral lower extremities manifested to a degree of ten percent or more within one year after the Veteran's last in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran.  In a January 2006 letter, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. 

Further, VA has satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service records and VA and private treatment records, and the Veteran has not identified any additional evidence to be obtained.  Additionally, the Veteran has undergone several VA examinations in connection with this claim.  The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationales in support of the opinions expressed.  As such, the Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, in February 2011, the Veteran was afforded a travel board hearing before the undersigned VLJ during which the Veteran presented oral arguments in support of this claim.  Per the provisions of 38 C.F.R. § 3.103(c)(2) (2016), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the VLJ clearly identified the issue on appeal and the hearing focused on the elements necessary to substantiate the claim.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims, and the VLJ solicited information as to any potentially outstanding evidence.  Further, neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

As noted above, this claim was most recently remanded in February 2015.  At that time, the RO was instructed to conduct certain development surrounding the Veteran's contention that he was present in Vietnam during service.   Upon the completion of said development, the RO was to readjudicate the claim and issue a Supplemental Statement of the Case (SSOC) if the claim remained denied.
 
A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, the requisite development was conducted by the RO and in July 2016, a Formal Finding was issued that conceded the Veteran's in-service exposure to herbicides, namely Agent Orange.  Upon this concession, the Veteran underwent new VA examination in September 2016, and an SSOC was issued that same month.  Accordingly, the Board finds that there has been substantial compliance with its February 2015 remand directives.  

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 


Legal Criteria and Analysis

The Board now turns to the Veteran's claim that service connection is warranted for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to chemicals and herbicides.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

In applying these standards to the Veteran's claim, the Board first finds competent evidence of a current disability.  During an October 2002 VA examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine with peripheral neuropathy of the lower extremities.  During a subsequent November 2011 VA examination, the Veteran was diagnosed with severe acquired axonal and demyelinating neuropathy.  Finally, during a September 2016 VA examination, the Veteran was diagnosed with idiopathic peripheral neuropathic bilateral lower extremities.  Said diagnoses are supported by the additional medical evidence of record, including VA and private treatment records.  Accordingly, the Board finds that the first Shedden element has been met.

Further, the Board finds competent and credible evidence of in-service herbicide exposure.  During the course of this appeal, the Veteran has repeatedly represented that he was exposed to herbicides during service in Vietnam. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran is competent to report that which he perceives through the use of his senses, including events capable of lay observation).  Said exposure was conceded in a July 2016 Formal Finding, whereupon review of the Veteran's case file confirmed that the Veteran landed at Da Nang Air Base in Vietnam and was exposed to herbicides, namely Agent Orange, thereat.  Accordingly, the Board finds that the second Shedden element has been met.

However, the Board finds that the competent, probative evidence of record does not establish a nexus between the Veteran's current peripheral neuropathy and his in-service exposure to herbicides.  There are conflicting opinions of record in this regard. 

Private treatment records dated September 1995 first indicate a potential link between the Veteran's disability and service, as follows: "[T]he etiology of the right neuropathy will probably always be unknown, although it may have been associated with [the Veteran's in-service] chemical exposure."  No supporting rationale was provided. 

However, a positive nexus opinion was additionally provided in a February 2002 private treatment letter, wherein Dr. N. Griffin noted that the Veteran had a polyneuropathy as first documented by nerve conduction studies in 1990.  Dr. Griffin then opined that the Veteran's related symptoms onset during his military service in the 1970s.  At that time, military physicians felt that the Veteran's foot pain was secondary to his arthritis, which led to the Veteran's discharge from service.  However, in retrospect, Dr. Griffin felt that the Veteran's foot pain was actually secondary to his neuropathy.  

However, the November 2011 VA examiner rejected this theory, and ultimately concluded that the claimed condition was less likely than not incurred in or caused by the Veteran's military service, to include chemical or herbicide exposure therein. In doing so, the examiner offered a nearly four-paged rationale that tracked the Veteran's entire medical history, including the absence of relevant symptoms from the Veteran's service treatment records (STRs) and the onset of said symptoms approximately 10 years after the Veteran's discharge from service. The examiner also refuted Dr. Griffin's contention that the Veteran's in-service foot pain was due to his neuropathy, noting that said foot pain was not accompanied by any numbness, tingling, or paresthesia as indicative of a neuropathic condition.  

A negative nexus opinion was similarly asserted by the September 2016 VA examiner, who opined that the Veteran's disability was less likely than not incurred in or caused by military service.  Here, the VA examiner noted that the Veteran did not have evidence of peripheral neuropathy complaints during active duty.  Instead, normal neurological examination results were present throughout the entirety of the Veteran's military service, and the Veteran's current diagnosis did not occur until many years after service. 

In comparing the weight of the available evidence, the Board lends greater probative value to the VA examiners' opinions than those expressed by the Veteran's private treatment providers.  To that end, a medical opinion is considered probative if it is definitive and supported by detailed rationale. Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). Here, the September 1995 treatment note falls far short of this standard.  By comparison, the February 2002 treatment letter offers a definitive nexus opinion. However, the Board finds that the accompanying rationale is flawed in its failure to consider the complete nature of the Veteran's in-service foot pain, those additional medical conditions to which said foot pain may be attributed, and the Veteran's in-service history of normal neuropathy examinations. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate or incomplete factual premise is not probative).  Instead, it was the VA examiners who asserted definitive nexus opinions as supported by detailed rationales that clearly assessed the nature of the Veteran's symptoms and accounted for his complete medical history, including the Veteran's in-service exposure to herbicides.  

Thus in comparing the weight of the available evidence, the Board finds that no nexus exists between the Veteran's military service and his current disability.  As such, service connection cannot be established.  

In making this determination, the Board does not disregard the Veteran's contention that a nexus exists between his current disability and his in-service herbicide exposure.  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding the etiology of his disability. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  As such, the Board lends significantly greater probative value to the medical evidence of record, which establishes no etiological relationship between the Veteran's current disability and his in-service herbicide exposure provided by a medical professional. 

Additionally, the Board has considered whether presumptive service connection is available in this case.  To that end, if veteran was exposed to an herbicide agent during active service, certain diseases, including early-onset peripheral neuropathy, are deemed service-connected. 38 C.F.R. § 3.309(e) (2016).  In such a case, the early-onset peripheral neuropathy must have manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307 (a)(6)(ii) (2016). 

The Board notes that effective September 6, 2013, the provisions of 38 C.F.R. 
§ 3.309  were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 54,763  (Sept. 6, 2013).  It was further noted that the amendment clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it was noted it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection.

Here, the evidence of record indicates that the Veteran's peripheral neuropathy came to manifest approximately 10 years after his discharge from military service, such that the Veteran's September 2016 VA examiner explicitly denied that the Veteran demonstrated evidence of peripheral neuropathy during the presumptive period.  Accordingly, the Board finds that presumptive service connection is not warranted in this case.

Accordingly, the Board finds that the competent, probative evidence of record does not establish a link between the Veteran's service and his current disability.  As such, the service connection claim is denied.  


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied. 





____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


